 
 
I 
111th CONGRESS
1st Session
H. R. 4202 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Ms. Edwards of Maryland (for herself, Mr. Carnahan, and Mr. Driehaus) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish centers of excellence for green infrastructure, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Green Infrastructure for Clean Water Act of 2009. 
2.FindingsCongress finds the following: 
(1)Many water resources in the United States are declining, particularly in urban areas. 
(2)This decline of water resources is the result of an increase in population, water consumption, and impermeable surfaces, as well as the negative effects of urbanization, commercial and industrial activities, and climate change. 
(3)An October 2008 study by the National Research Council found that some of the benefits of green infrastructure include increased water supplies, the creation of green jobs, cost savings, and a reduction of stormwater runoff, surface water discharge, stormwater pollution, and stormwater flows.   
3.Centers of Excellence for Green Infrastructure 
(a)Establishment of centers 
(1)In generalThe Administrator shall make grants on a competitive basis to eligible institutions to establish and maintain not fewer than 3 and not more than 5 centers of excellence for green infrastructure, located throughout the United States.   
(2)General operationEach center shall— 
(A)conduct research on green infrastructure that is relevant to the geographic region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, and other environmental, economic, and social benefits; 
(B)develop manuals and set industry standards on best management practices relating to State, local, and commercial green infrastructure for use by State and local governments and the private sector;  
(C)provide information about research conducted under subparagraph (A) and manuals produced under subparagraph (B) to the national electronic clearinghouse center for publication on the Web site created pursuant to subsection (c) to inform the Federal Government and State and local governments and the private sector about green infrastructure; 
(D)provide technical assistance to State and local governments to assist with green infrastructure projects;  
(E)collaborate with institutions of higher education and private and public organizations in the geographic region in which the center is located on green infrastructure research and technical assistance projects; 
(F)assist institutions of higher education, secondary schools, and vocational schools to develop green infrastructure curricula; 
(G)provide training about green infrastructure to institutions of higher education and professional schools;  
(H)evaluate regulatory and policy issues about green infrastructure; and 
(I)coordinate with the other centers to avoid duplication of efforts. 
(b)ApplicationTo be eligible to receive a grant under this section, an eligible institution shall prepare and submit to the Administrator an application at such a time, in such form, and containing such information and assurances as the Administrator may require.  
(c)National electronic clearinghouse centerOne of the centers established under section (a)(1) shall be designated and known as the national electronic clearinghouse center and shall, in addition to its other functions— 
(1)develop, operate, and maintain a Web site and a public database, containing information relating to green infrastructure; and 
(2)post information from the centers to the Web site.   
4.Green infrastructure grants 
(a)Grant authorityThe Administrator shall make grants on a competitive basis to eligible entities to carry out green infrastructure projects in accordance with this section.  
(b)Green infrastructure projects 
(1)Planning and development grantsThe Administrator may make planning and development grants under this section for the following projects: 
(A)Planning and designing green infrastructure projects, including engineering surveys, landscape plans, and implementation plans. 
(B)Identifying and developing standards and revisions to local zoning, building, or other local codes necessary to accommodate green infrastructure projects. 
(C)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of green infrastructure. 
(D)Developing training and educational materials about green infrastructure for distribution to both those with applicable technical knowledge and the public in general. 
(E)Developing a green infrastructure portfolio standard program described in section 5(e). 
(2)Implementation grantsThe Administrator may make implementation grants under this section for the following projects: 
(A)Installing green infrastructure. 
(B)Monitoring and evaluating the environmental, economic, or social benefits of green infrastructure. 
(C)Implementing a best practices standard for a green infrastructure program. 
(D)Implementing a green infrastructure portfolio standard program described in section 5(e). 
(c)ApplicationExcept as otherwise provided, to be eligible to receive a grant under this section, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information and assurances as the Administrator may require, that includes, where applicable— 
(1)a description of the green infrastructure project; 
(2)a plan for monitoring the impacts of the green infrastructure project on the water quality and quantity; 
(3)an evaluation of other environmental, economic, or social benefits of the green infrastructure project; and 
(4)a plan for the long-term operation and maintenance of the green infrastructure project.  
(d)Additional requirement for green infrastructure portfolio standard projectA State applying for a grant for a green infrastructure portfolio standard program described in section 5(e) shall prepare and submit a schedule of increasing minimum percentages of the annual water to be managed using green infrastructure under the program.   
(e)PriorityIn making grants under this section, the Administrator shall give priority to applications— 
(1)submitted from a community— 
(A)that— 
(i)has combined storm and sanitary sewers in its collection system; or 
(ii)is low-income or disadvantaged as determined by the Administrator; or 
(2)submitted from an eligible entity that will use 10 percent of the grant provided for a low-income or disadvantaged community as determined by the Administrator.  
(f)Grant limitation 
(1)Planning and development grantThe Administrator may not make a planning and development grant under this section in an amount that exceeds $200,000. The Administrator may not make planning and development grants of more than $100,000,000, in the aggregate, in each fiscal year. 
(2)Implementation grantThe Administrator may not make an implementation grant under this section in an amount that exceeds $3,000,000. The Administrator may not make implementation grants of more than $200,000,000, in the aggregate, in each fiscal year. 
(g)Federal share 
(1)In generalExcept as provided under paragraph (3), the Federal share of a grant provided under this section may not exceed 65 percent of the total project cost.  
(2)Credit for implementation grantThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this section the cost of planning, design, and construction work completed for the project with funds other than funds provided under this Act.  
(3)ExceptionThe Administrator may waive the Federal share limitation under paragraph (1) for an eligible entity that has adequately demonstrated financial need.     
5.Environmental Protection Agency Green Infrastructure Program 
(a)EstablishmentThe Administrator shall establish within the Office of Water of the Agency a green infrastructure program, the purpose of which is to coordinate and promote the use of green infrastructure and to integrate green infrastructure into permitting programs. 
(b)DutiesThe Administrator shall carry out the green infrastructure program by— 
(1)promoting the use of green infrastructure in the programs of the Agency; and 
(2)coordinating efforts to increase the use of green infrastructure with other Federal agencies, State and local governments, and the private sector. 
(c)Regional implementation of green infrastructure programThe Administrator shall direct each regional office of the Agency to develop a program to promote and integrate the use of green infrastructure within the region that includes— 
(1)a plan for monitoring, financing, and designing the green infrastructure;  
(2)outreach and training on green infrastructure implementation for State and local governments and the private sector; and 
(3)the incorporation of green infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions. 
(d)Green infrastructure compliance assistance centerThe Administrator shall create a compliance assistance center, including a Web site, to share information with and provide technical assistance to State and local governments, the private sector, and the public about green infrastructure approaches to reducing water pollution, protecting water resources, complying with regulatory requirements, and achieving other environmental, public health, and community goals.  
(e)Green infrastructure portfolio standardThe Administrator, in collaboration with State and local water resource managers, shall establish measurable goals, to be known as the green infrastructure portfolio standard, to increase the percentage of annual water managed by eligible entities that uses green infrastructure.   
6.Report to CongressBefore the end of fiscal year 2014, the Administrator shall submit to Congress a report that includes the following: 
(1)A description of all grants made under this Act and a detailed description of the projects supported and their outcomes. 
(2)A description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this Act. 
(3)Recommendations on improvements to promote and support green infrastructure for the centers, grants, and programs under this Act.  
(4)A description of the existing challenges concerning the use of green infrastructure. 
7.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)AgencyThe term Agency means the Environmental Protection Agency.  
(3)CenterThe term center means a center of excellence for green infrastructure established under section 3(a). 
(4)Eligible entityThe term eligible entity means— 
(A)a State or local government; or 
(B)a local, regional, or other entity that manages stormwater, water resources, or waste water resources.  
(5)Eligible institution 
(A)In generalThe term eligible institution means an institution of higher education, or a research institution, that has demonstrated excellence in green infrastructure by— 
(i)conducting research on green infrastructure to determine how it reduces municipal stormwater runoff, enhances and protects drinking water sources, and improves water quality; 
(ii)developing and disseminating information about how an organization can use green infrastructure; 
(iii)providing technical assistance to an organization for a green infrastructure project; 
(iv)developing best practices standards for green infrastructure; 
(v)providing job training in green infrastructure; 
(vi)developing course curricula for elementary schools, secondary schools, institutions of higher education, and vocational schools;  
(vii)training students in green infrastructure; or  
(viii)providing information to the Federal Government or State and local governments about the implementation of green infrastructure. 
(B)Additional definitionsFor purposes of subparagraph (A):  
(i)Elementary SchoolThe term elementary school has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(ii)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(iii)Research institutionThe term research institution means an entity that is— 
(I)described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(II)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and 
(III)organized and operated for research purposes.  
(iv)Secondary schoolThe term secondary school has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(6)Green infrastructureThe term green infrastructure— 
(A)means any stormwater management technique that preserves, restores, enhances, or mimics natural hydrology; 
(B)includes methods that promote absorption, uptake, percolation, evapotranspiration, and filtration by soil and plant life; or 
(C)includes the preservation or restoration of— 
(i)natural topography, including hills, plains, ravines, and shorelines; 
(ii)ecology, including forests, grasslands, and deserts;  
(iii)bodies of water, including lakes, flood plains, headwaters, and wetlands; and 
(iv)native soil characteristics of composition, structure, and transmissivity.  
(7)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States.  
8.Authorization of appropriations 
(a)Centers of excellence for green infrastructureThere is authorized to be appropriated to carry out section 3, $25,000,000 for each of fiscal years 2011 through 2014. 
(b)Green infrastructure grantsThere is authorized to be appropriated to carry out section 4, $300,000,000 for each of fiscal years 2011 through 2014. 
(c)Environmental Protection Agency green infrastructure programThere is authorized to be appropriated to carry out section 5, $25,000,000 for each of fiscal years 2011 through 2014.  
 
